DETAILED ACTION
The amendment of claim 9 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction requirement of May 19, 2022 is withdrawn in response to the amendment of claim 9, as the amendment of claim 9 makes it such that inventions I and II are no longer independent or distinct from each other. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta (US 2009/0281500).
Regarding claim 1, Acosta discloses a gastric positioning device (see Fig. s 1A, 2A-2C, para. 9, 83, device can be positioned with respect to the stomach) comprising: an elongate shaft 534 having a proximal end portion (see Fig. 2A, portion at left side) and a distal end portion (see Fig. 2A, portion at right side), and defining a central longitudinal axis (see Fig. 2A, axis would be axis along center of elongate shaft); and a distal tip 532 (see Figs. 2A, 6A-6E; para. 32, 112-113) extending from the distal end portion of the elongate shaft (see Fig. 2A), the distal tip having an asymmetrical geometry including a closed end having a blunt apex 532d” aligned along a tip axis laterally offset from the central longitudinal axis (see Fig. 6A-6B, para. 112, axis along 532b’’).
Regarding claim 2, Acosta discloses the tip axis is parallel to the central longitudinal axis (see Figs. 2A, 6A-6C, if tip of 6A was placed into guide of 2A, tip axis would be parallel to central longitudinal axis).
Regarding claim 5, Acosta discloses the distal tip extends asymmetrically about the tip axis (see Figs. 6A-6E). 
Regarding claim 6, Acosta discloses the distal tip extends asymmetrically about the central longitudinal axis of the elongate shaft (see Figs. 2A, 6A-6E). 
Regarding claim 7, Acosta discloses the distal tip is curved (see Figs. 6A-6E, para. 112).
Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordgren (US 2005/0043703).
Regarding claim 1, Nordgren discloses a gastric positioning device (see para. 4, 8, catheter with closed tips can be positioned in gastric area) comprising: an elongate shaft 42 (see Figs. 2, 15;  para. 49) having a proximal end portion and a distal end portion (see Figs. 2, 15; para. 49, distal end portion is end portion adjacent tip 54/60 and proximal end portion is opposite end portion of distal end portion), and defining a central longitudinal axis (see Figs. 2, 15; central axis of catheter tube/elongate shaft 42, cl. 4) ; and a distal tip 54, 60 extending from the distal end portion of the elongate shaft (see Figs. 2, 15), the distal tip having an asymmetrical geometry including a closed distal end having a blunt apex (see Figs. 2, 15, blunt tip end forming blunt point) aligned along a tip axis laterally offset from the central longitudinal axis (see Fig. 2, para. 51, eccentric or offset cone-shaped tip and Fig. 15, para. 17, eccentric bullet shape, eccentric meaning not placed centrally or not having its axis or other part placed centrally. 
Regarding claim 3, Nordgren discloses the distal tip includes a beveled edge 104 extending contiguously from the blunt apex (see Fig. 15). 
Regarding claim 4, Nordgren discloses the distal tip includes a curved edge (see Fig. 15, curved edge is the surrounding curved exterior edge surface portion below beveled edge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dierking et al. (US 2015/0133740) in view of Acosta.
Regarding claim 1, Dierking discloses a gastric positioning device (see Figs. 48-49) comprising: an elongate shaft 540 having a proximal end portion 542a and distal end portion 542b defining a central longitudinal axis X (see Fig. 48) and a distal tip 552 extending from the distal end portion of the elongate shaft, the distal tip having a closed distal end. 
	Dierking does not disclose the distal tip having an asymmetrical geometry including the closed distal end having a blunt apex aligned along a tip axis laterally offset from the central longitudinal axis. 
Acosta discloses a gastric positioning device (see Fig. s 1A, 2A-2C, para. 9, 83, device can be positioned with respect to the stomach) comprising: an elongate shaft 534 having a proximal end portion (see Fig. 2A, portion at left side) and a distal end portion (see Fig. 2A, portion at right side), and defining a central longitudinal axis (see Fig. 2A, axis would be axis along center of elongate shaft); and a distal tip 532 (see Figs. 2A, 6A-6E; para. 32, 112-113) extending from the distal end portion of the elongate shaft (see Fig. 2A), the distal tip having an asymmetrical geometry including a closed end having a blunt apex 532d” aligned along a tip axis laterally offset from the central longitudinal axis (see Fig. 6A-6B, para. 112, axis along 532b’’). Acosta further discloses the asymmetric configuration helps reduces reflections and artifacts (see para. 116). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal tip of Dierking replaced with a tip shaped such as that disclosed by Acosta in order to help reduce reflections and artifacts, as disclosed by Acosta. 
Regarding claim 8, teachings of Dierking and Acosta are described above and Dierking further discloses a sail (see Fig. 49, sail created by tube 560) supported on the elongate shaft (see Figs. 48-49), the sail movable relative to the elongate shaft between an unexpanded position in which the sail abuts the elongate shaft (see Fig. 48) and an expanded position in which the sail is bowed outwardly from the elongate shaft (see Fig. 49). 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of Acosta as applied to claim 1 above, and further in view of Byron et al. (US 2017/0215802) and further in view of Kocjancic et al. (US 2013/0158436).
Regarding claim 9, teachings of Dierking and Acosta are described above and Dierking further discloses a handle 510 extending from the proximal end portion of the elongate shaft (see Fig. 48). 
Dierking and Acosta do not disclose a force monitoring system including a force sensor for detecting force applied to the distal tip and an indicator for signaling when the force exceeds a pre-set force threshold value. 
Byron discloses a force sensor 140 positioned within an elongate shaft 110 with a tip 113, the force sensor for detecting force applied to the distal tip (see Fig. 4, para. 81) to assess the contact and degree to which the catheter presses on target tissue (see para. 3). Byron further discloses the force sensor is disposed at the distal tip and is a piezoresistive sensor (see Fig. 4, para. 81). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gastric positioning device of Dierking further include a force sensor positioned on the elongate shaft in a way such as taught by Byron, including both the force sensor at the idstal tip and it being a piezoresistive sensor, in order to assess the contact and degree to which the gastric positioning device presses on target tissue. 
Kocjancic discloses that a device may alarm (indicator) to indicate an applied force exceeds a threshold pressure (see para. 11, 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the gastric positioning device further include an alarm to indicate an applied force exceeds a threshold pressure, such an alarm disclosed by Kocjancic in order to indicate to medical personal that a corrective action should be taken (see Kocjancic, para. 11). 
Claim(s) 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of de Juan, Jr. et al. (US 6,969,384).
Regarding claim 10, Dierking discloses a gastric positioning device (see Figs. 48-49) comprising: an elongate shaft 540 having a proximal end portion 542a and distal end portion 542b (see Fig. 48); a distal tip 552 extending from the distal end portion of the elongate shaft (see Fig. 48); and a handle 510 extending from the proximal end portion of the elongate shaft (see Fig. 48). 
Dierking does not disclose a force monitoring system including a force sensor for detecting force applied to the distal tip and an indicator for signaling when the force exceeds a pre-set force threshold value. 
De Juan, Jr. et al. discloses a surgical device with a handle mounted over strain gauges (force sensor) and electrical connections allowing for force at the distal tip to be detected (see col. 8, l. 48 – col. 9, l. 8) and auditory information of the tool tip contacting tissue and how much force via electronics (see col. 9, ll. 26-45), therefore signaling when the force exceeds a pre-set force threshold (threshold would be the different settings related to sound). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gastric positioning device of Dierking further include mounted within the handle strain gauges and electrical connections allowing for force at the distal tip to be detected and auditory information of the tool tip contacting tissue and how much force via electronics, as disclosed by De Juan, Jr., in order to communicate feedback to the person using the gastric positioning device during surgery, thereby increasing performance, speed, and accuracy of surgical procedures (see de Juan, Jr., Abstract). 
Regarding claim 11, teachings of Dierking and de Juan, Jr. are described above and further discloses the force sensor disposed within the handle (see rejection of claim 10 above). 
Regarding claim 12, teachings of Dierking and de Juan, Jr. are described above and further discloses the force sensor is a strain gauge (see rejection of claim 10 above). 
Regarding claim 18, teachings of Dierking and de Juan, Jr. are described above and Dierking further discloses the handle includes a power source disposed therein (see para. 13) and with the power source being operable and the indicator part of the gastric positing device, the power source would be operably coupled to the indicator. 
Regarding claim 19, Dierking discloses a gastric positioning device (see Fig. 48) with distal tip (see Fig. 48) but does not disclose a method of detecting force at the distal tip of the gastric positioning device by a force monitoring system of the gastric positioning device, the method comprising: sensing a force at a distal tip of a gastric positioning device, comparing the force to a pre-set force threshold value; and activating an indicator if the force reaches or exceeds the pre-set force threshold. Additionally, Dierking does not disclose sensing the force further includes transforming mechanical stimuli into an electrical signal, and further comprising processing the electrical signal into a digital value comparable against the pre-set force threshold value. 
De Juan, Jr. discloses a device with an elongate shaft with a distal tip (see Fig. 2A) and a method of detecting force at the distal tip of the device by a force monitoring system of the device  (see col. 8, l. 48 – col. 9, l. 8; col. 9, ll. 26-45), the method comprising: sensing a force at a distal tip of the device, comparing the force to a pre-set threshold value (see col. 8, l. 48 – col. 9, l. 8; col. 9, ll. 26-45, threshold would be the different settings related to sound); and activating an indicator  if the force reaches or exceeds the pre-set force threshold (see col. 9, ll. 26-45). De Juan, Jr. additionally discloses sensing the force includes transforming mechanical stimuli (force on tip) into an electrical signal  (see col. 8, l. 48 – col. 9, l. 8; col. 9, ll. 26-45), and further comprising processing the electrical signal into a digital value comparable against the pre-set force threshold value (see col. 9, ll. 26-45). It would have been obvious to apply the method disclosed by De Juan, Jr. to the gastric positioning device with distal tip of Dierking in order to communicate feedback to the person using the gastric positioning device during surgery, thereby increasing performance, speed, and accuracy of surgical procedures (see de Juan, Jr., Abstract). 
Claim(s) 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of Byron et al. (US 2017/0215802) and further in view of Kocjancic et al. (US 2013/0158436).
Regarding claim 10, Dierking discloses a gastric positioning device (see Figs. 48-49) comprising: an elongate shaft 540 having a proximal end portion 542a and distal end portion 542b (see Fig. 48); a distal tip 552 extending from the distal end portion of the elongate shaft (see Fig. 48); and a handle 510 extending from the proximal end portion of the elongate shaft (see Fig. 48). 
Dierking does not disclose a force monitoring system including a force sensor for detecting force applied to the distal tip and an indicator for signaling when the force exceeds a pre-set force threshold value. 
Byron discloses a force sensor 140 positioned within an elongate shaft 110 with a tip 113, the force sensor for detecting force applied to the distal tip (see Fig. 4, para. 81) via analog-to-digital converters, operational amplifiers, and other circuitry for conditioning and measuring electronic signals (see para. 68) to assess the contact and degree to which the catheter presses on target tissue (see para. 3). Byron further discloses the force sensor is disposed at the distal tip and is a piezoresistive sensor (see Fig. 4, para. 81). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gastric positioning device of Dierking further include a force sensor positioned on the elongate shaft in a way such as taught by Byron, including both the force sensor at the distal tip, it being a piezoresistive sensor, and additional analog-to-digital converters (receiver), operational amplifiers (receiver), and other circuitry for conditioning and measuring electronic signals, in order to assess the contact and degree to which the gastric positioning device presses on target tissue. 
Kocjancic discloses that a device may alarm (indicator) to indicate an applied force exceeds a threshold pressure (see para. 11, 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the gastric positioning device further include an alarm to indicate an applied force exceeds a threshold pressure, such an alarm disclosed by Kocjancic in order to indicate to medical personal that a corrective action should be taken (see Kocjancic, para. 11). 
	Regarding claim 13, teachings of Dierking, Byron, and Kocjancic and as explained above, these references further disclose the force sensor is disposed at the distal tip (see rejection of claim 10). 
	Regarding claim 14, teachings of Dierking, Byron, and Kocjancic and as explained above, these references further disclose the force sensor is a piezoresistive sensor (see rejection of claim 10). 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of Byron and further in view of Kocjancic as applied to claim 13 above, and further in view of Shachar (US 2015/0313501).
Regarding claim 15, teachings of Dierking, Byron, and Kocjancic are described above and further teach a receiver configured to receive electrical signals from the force sensor (see rejection of claim 10 above, but do not teach the distal tip includes the receiver. 
Shachar discloses a catheter with a tip portion, the tip portion including sensor and receiver (analog-to-digital converter) in the tip (see para. 18, cl. 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver in the tip of the catheter, as disclosed by Schachar, such that communication to the receiver would not have to go far and therefore be more compact. Furthermore, the rearrangement of parts absent the modification of operation of the device has been found to be an obvious matter of design choice, See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), and in the case, moving the receiver would not modify the operation of the device. 
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of de Juan, Jr. as applied to claim 10 above, and further in view of Mozdzierz et al. (US 2014/0263556).
Regarding claim 16, teachings of Dierking and de Juan, Jr. are described above but do not specifically teach the handle includes a microcontroller disposed therein, the microcontroller configured to process electrical signals from the force sensor. 
However, de Juan, Jr. discloses a microcontroller configured to process electrical signals from the force sensor (see col. 2, ll. 52-65 and col. 10, ll. 17-28). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gastric positioning device further include a microcontroller configured to process electrical signals from the force sensor, as disclosed by de Juan, Jr., in order for those electrical signals to be analyzed and the exceeding the threshold value to be determined and addressed. 
Mozdzierz discloses a medical device with an elongate shaft and a handle, with a microcontroller disposed within the handle (see para. 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle have the microcontroller disposed therein, this placement disclosed by Mozdzierz, which would allow for the microcontroller be positioned within the device and not take away from space within the elongated shaft that allows for flow through elongated shaft and  side apertures 550 as well as tube 560 (see Dierking, Fig. 48). 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dierking in view of de Juan, Jr. as applied to claim 10 above, and further in view of Brannan et al. (US 2013/0267946).
Regarding claim 17, teachings of Dierking and de Juan, Jr. are described above but do not disclose the indicator is a light. 
Brannan discloses that an alarm using lighting one or more LEDs or other light sources may be used as an alternative to an audible alarm/indicator (see Abstract). It would have been obvious to a person having ordinary skill in the art to replace the audible alarm/indicator of Dierking and de Juan, Jr. with lighting one or more LEDs or other light sources, as Brannan discloses this well-known alternative and the use of lighting/LEDs would allow for users who have trouble hearing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781